Citation Nr: 1024093	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-03 296	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted the Veteran's claim for service connection for PTSD, 
and assigned a 30 percent evaluation for it, effective April 
2005.  An April 2007 rating action denied the Veteran's claim 
for a total rating based on individual unemployability due to 
service-connected disability.  By rating decision dated March 
2010, the RO assigned a 70 percent evaluation for PTSD, 
effective April 2005, and granted entitlement to a total 
rating based on individual unemployability from April 2005.  

When this case was before it in March 2009, the Board also 
denied a claim for service connection for erectile 
dysfunction.  As this claim has been finally decided by the 
Board and the claim for and remanded the claims for an 
increased rating for PTSD and a total rating for additional 
development of the record.  The March 2010 rating action also 
granted the Veteran's claim for entitlement to a total rating 
based on individual unemployability has been granted in full, 
the only issue remaining before the Board is listed on the 
cover page.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1990 to June 1991

2.  On May 6, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


